DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhrmann et al. (2005/0174164) in view of Ishizu et al. (2016/0293232) and Kronmueller (2014/0184180).Regarding claim 2, Fuhrmann et al. teach in figure 2 and related text a storage device comprising: 
a temperature sensor 20; 
a driver circuit 400a; and 

wherein the temperature sensor 20 is configured to acquire temperature data (inherently therein), 
wherein the memory cell 500 comprises a transistor AT and a capacitor SC, 
wherein one of a source and a drain of the transistor AT is electrically connected to one electrode of the capacitor SC, 
wherein the transistor comprises a semiconductor in a channel formation region, 
wherein the driver circuit 400a is electrically connected to the gate ST of the transistor AT through a word line (see paragraph [0039]),
wherein the driver circuit 400a is configured to drive a gate of the transistor through a wiring, and 
wherein the driver circuit 400a is configured to output a second potential corresponding to the temperature data to the gate in a period during which the memory cell retains data (inherently therein).

Fuhrmann et al. do not teach using a memory cell array, wherein the transistor comprises a metal oxide and wherein the transistor comprises a first gate and a second gate overlapping each other with a semiconductor layer there-between.

Ishizu et al. teach in paragraphs [0004]-[0005] using a memory cell array.
Ishizu et al. further teach in related text using transistor comprises a metal oxide 432 (see e.g. paragraph [0261]).

Kronmueller, Ishizu et al. and Fuhrmann et al. are analogous art because they are directed to electronic circuits and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fuhrmann et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a memory cell array, a transistor comprises a metal oxide and to form the transistor structure comprises a first gate and a second gate overlapping each other with a semiconductor layer there-between, as taught by Ishizu et al., in Fuhrmann et al.’s device, in order to use the device in practical application which requires a memory cell array, in order to improve the device characteristics, and in order to reduce the size of the device (by reducing the real state are of the device), respectively.
In the combined device, the driver circuit is electrically connected to the second gate of the transistor through a word line.

Regarding the claimed limitation of “wherein the driver circuit is electrically connected to the gate of the transistor”, all the elements in one electronic circuit are electrically connected to each other.  Therefore, in the combined device, the driver circuit is electrically connected to the gate of the transistor.

It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to electrically connect the driver circuit to the gate of the transistor, as taught by Kronmueller, in prior art’s device, in order to use the device in practical application which requires a memory cell array, in order to provide an operational electronic circuit.

Regarding claim 4, Fuhrmann et al. and Ishizu et al. teach substantially the entire claimed structure, as applied to claim 2 above, including the driver circuit is configured to output a first potential or a second potential to a gate of the transistor, and wherein the driver circuit outputs the second potential to the gate in a period during which the memory cell retains data, and wherein the second potential changes depending on the temperature data (inherently therein).

Regarding claim 13, in the combined device, the driver circuit is configured to output a third potential or a fourth potential to the second gate of the transistor, wherein the first potential is higher than the second potential, wherein the third potential is higher than the fourth potential, wherein the first potential is lower than the third potential, and wherein the second potential is lower than the fourth potential.

Regarding claim 14, in the combined device, the second potential changes depending on the temperature data.  It would have been obvious to a person of ordinary skill in the 

Regarding claim 15, in the combined device, the driver circuit is configured to output the first potential to the first gate in a period during which the data is written to the memory cell, and wherein the first potential is higher than the second potential.


Response to Arguments
1.	Applicants argue that “one of ordinary skill in the art would have had no reason to combine Fuhrmann, Ishizu, and Kronmueller in order to modifying Fuhrmann's word line driver 400a” because “nowhere do Fuhrmann, Ishizu, and Kronmueller describe or suggest how Fuhrmann's word line driver 400a (the recited "driver circuit") is to be electrically connected with a word line and a wiring to the gates of Ishizu's transistor 400f”. 

1.	The claims do not require to address the issue “how Fuhrmann's word line driver 400a (the recited "driver circuit") is to be electrically connected with a word line and a wiring to the gates of Ishizu's transistor 400f”.  As stated earlier, all the elements a wiring to the gates of Ishizu's transistor 400f since it is conventional to use wiring for electrical connections in electronic circuits.
Furthermore, the combined device explicitly addresses the claimed limitation of Fuhrmann's word line driver 400a being electrically connected with a word line and a wiring to the gates of Ishizu's transistor 400f.

2.	Applicants argue that ”one of ordinary skill in the art would have had no reason to combine Fuhrmann, Ishizu, and Kronmueller in order to arrive at the features of claim 2 noted above, since Fuhrmann, Ishizu, and Kronmueller do not describe or suggest electrical interconnections of a driver circuit, such as Fuhrmann's word line driver 400a, to a transistor having first and second gates, such as transistor 400f depicted in FIG. 26B of Ishizu”. 

2.	Kronmueller explicitly recites in paragraph [0015] that the driver circuit is electrically connected to first and second gates of the transistor.  Therefore, it would be obvious for an artisan to electrically connect the driver circuit to a transistor having first and second gates.  



3.	Fuhrmann explicitly recite in paragraph [0057] that “If the integrated semiconductor memory is operated in the high-temperature range, then the selection transistor AT is driven with the third control voltage VNWLL1 during the non-active phase. If the integrated semiconductor memory is operated in the low-temperature range, then the selection transistor AT is driven with the fourth control voltage VNWLL2 during the non-active phase”.

Since the selection transistor AT is driven with third and fourth control voltages, which are generated from the word line driver 400a, and since the temperature sensor circuit 20 having an output terminal 20b for generating a temperature dependent control signal VT to the word line driver 400a, then it is inherent in Fuhrmann’s device that the word line driver 400a outputs a potential corresponding to temperature data acquired by temperature sensor 20 to the gate of the access transistor AT.
 Please note that the memory cell 500 must retain data since it is the inherent function of a memory cell.




4.	The combined device of Fuhrmann comprises electrical interconnections to a transistor.  Since Ishizu teaches a transistor comprises a first gate and a second gate overlapping each other, then it would be obvious for an artisan to electrically connect to a transistor comprises a first gate and a second gate overlapping each other, in order to reduce the size of the device.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  










O.N.								/ORI NADAV/
2/18/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800